 


110 HR 2194 IH: To amend title 10, United States Code, to authorize an allowance for civilian clothing for members of the Armed Forces traveling in connection with medical evacuation.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2194 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Mr. Patrick J. Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize an allowance for civilian clothing for members of the Armed Forces traveling in connection with medical evacuation. 
 
 
1.Allowance for civilian clothing for members of the Armed Forces traveling in connection with medical evacuationSection 1047(a) of title 10, United States Code, is amended by inserting and luggage after civilian clothing both places it appears.  
 
